IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA ey ep IN COURT
ASHEVILLE DIVISION ASHEVILLE, NC

DOCKET NO, 1:20-CR-00070 FEB 17 2021

U.S. DISTRICT COURT
W. DISTRICT OF N.C,

UNITED STATES OF AMERICA )
) CONSENT ORDER AND

Vv. ) JUDGMENT OF FORFEITURE
)

LILLIAN ELAINE BRADY )

WHEREAS, the defendant, LILLIAN ELAINE BRADY, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim, P. 1] to one or more criminal
offenses under which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 21 U.S.C. § 853, 18 U.S.C. § 924(d), and/or 28 U.S.C. § 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives her interest, if any, in the

property and agrees to the forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim,
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuantto Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus bet ween the property and the offense(s) to which the
defendant has pleaded guilty;

Case 1:20-cr-00070-MR-WCM Document 26 Filed 02/17/21 Page 1of3

 

 
WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No, 3:05MC302-C (September
8, 2005);

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

 

® Jennings j-22, n caliber vistol SN: 249064, vith ammunition.

The United States Marshal and/or other property custodian for the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. §
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

Case 1:20-cr-00070-MR-WCM Document 26 Filed 02/17/21 Page 2 of 3

 
Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attomey’s Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,

_tequests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

Following the Court's disposition ofall timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4\(A), the defendant consents that this order
shall be finai as to defendant upon filing.

SO AGREED:

/ —Tivarned aad
fe JONATHAN D, LETZRING
Assistant United States Attomey

 

     

a

FREDILYN SISON

Attorney for Defendant 1a
Signed: Fabius / 7.2021
W. CARLETON METCALF
United States Mégistrate Judge

|
Western District of North Carolina
|

 

 

Case 1:20-cr-00070-MR-WCM Document 26 Filed 02/17/21 Page 3 of 3
